



Exhibit 10.1


AMENDMENT TO
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
(Long Term Incentive)
and
GLOBAL RESTRICTED STOCK UNIT AGREEMENT




UNDER THE CITRIX SYSTEMS, INC.
2014 EQUITY INCENTIVE PLAN
Reference is hereby made to the Global Restricted Stock Unit Agreement (Long
Term Incentive) under the Citrix Systems, Inc. 2014 Equity Incentive Plan and
the Global Restricted Stock Unit Agreement under the Citrix Systems, Inc. 2014
Equity Incentive Plan, in each case (as applicable) for the Awards as set forth
on Schedule I hereto (collectively, and as previously amended to the effective
date set forth below (as applicable), the “Award Agreement”). Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
relevant Award Agreement. This amendment modifies each Award Agreement by adding
the following paragraph thereto.
“Notwithstanding anything to the contrary in the Award Agreement or in any
employment or executive agreement between the Company or any Affiliate (as
applicable) and the Awardee, upon an Acquisition (as defined in the Plan) or
Change in Control (as defined in any employment or executive agreement between
the Company or any Affiliate and the Awardee) that occurs prior to the end of
the Performance Period, the provisions of Section 3(d) of the Plan shall apply;
provided, however, that the Awardee shall be deemed to have earned the number of
Restricted Stock Units equal to 200% of the Target Award as of such Acquisition
or Change in Control, with no reduction or proration (except as may be required
in the event of death, Disability or Retirement), and the Restricted Stock Units
deemed earned shall remain subject to time-based cliff vesting at the end of the
Performance Period subject to Awardee’s continuous employment through such date;
provided, further, that, such time-based vesting shall be subject to any rights
to acceleration set forth in the Award Agreement, any employment or executive
agreement between the Company or an Affiliate and the Awardee, or in the Plan.
The foregoing provision is specifically intended to control in the event of any
inconsistency between the Award Agreement, the Plan or any employment or
executive agreement.”
The foregoing amendment shall be effective as of April 1, 2019. Except as
amended hereby, the Award Agreement remains in full force and effect.





--------------------------------------------------------------------------------





Schedule I
Amended Awards




Grant Date
Performance Period
Performance Metric
March 30, 2017
January 1, 2017-December 31, 2019
Relative TSR (Custom Index Companies)
March 30, 2017
January 1, 2017-December 31, 2019
Relative TSR (Nasdaq Composite Index as of January 2, 2019)
August 1, 2017 (granted to David Henshall)
July 10, 2017-December 31, 2019
Subscription Bookings as a Percentage of Product Bookings
August 1, 2017 (granted to David Henshall)
July 10, 2017-December 31, 2019
Non-GAAP Net Operating Margin
August 1, 2017
July 1, 2017-December 31, 2019
Subscription Bookings as a Percentage of Product Bookings
August 1, 2017
July 1, 2017-December 31, 2019
Non-GAAP Net Operating Margin
March 29, 2018
January 1, 2018-December 31, 2020
Subscription Bookings as a Percentage of Product Bookings
February 15, 2019
January 1, 2019-December 31, 2020
Free Cash Flow/Share Year-over-Year Growth








